NUMBER 13-06-361-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
IN RE: WILLIAM LONG, SR.
 
 
 
                            On appeal from the130th District Court               
 
                         of Matagorda
County, Texas.
 
 
 
                     MEMORANDUM OPINION
 
          Before Chief Justice Valdez and Justices Castillo
and Garza
Memorandum
Opinion Per Curiam[1]
 




Relator, William Long, Sr. filed a motion for
temporary relief and a petition for writ of mandamus in the above cause on June
26, 2006. The Court,  having examined and
fully considered the motion for temporary relief and petition for writ of
mandamus,  is of the opinion that relator
has not shown himself entitled to the relief sought and the petition for writ
of mandamus should be denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of
mandamus and the motion for temporary relief are  DENIED.           
PER CURIAM
Memorandum Opinion delivered and filed
this 26th day of June, 2006.
 




[1] 
See Tex. R. App. P.47.1.